          Case 2:18-cv-01889-MMB Document 23 Filed 05/15/19 Page 1 of 4




                 IN THE UMTED STATES DISTRICT COURT
              FOB THE EASTEBN DISTRICT OF PENNSYLVANIA


Fanta Toure,
Samba Diakite

                    Plaintiffs,
                                              CIVIL ACTION
      v                                       NO. 18-1889

United States Citizenship and
Immigration Services, et aI


                    Defendants

                                       ORDER

      NOW, this             day of                    20L9, upon consideration of

                 - Motion for an Extension of Time
Defendants' Unopposed                                         in which to fiIe the
defendants' Response to Plaintiffs' Supplemental Brief on Estoppel,   It Is Hereby
Ordered that the motion is granted.   It is further ORDERED that:

      The government may frle a reply brief on or before May 23, 20L9.




                                        BY THE COURT:



                                        HONORABLE MICHAEL M. BAYLSON
                                        Judge, United States District Court
           Case 2:18-cv-01889-MMB Document 23 Filed 05/15/19 Page 2 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Fanta Toure,
Samba Diakite

                     Plaintiffs,
                                                  CIVIL ACTION
       v                                          I{O.     18-1889

United States Citizenship and
Immigration Services, et al


                     Defendants.


  DEFENDANTS'UNOPPOSED MOTION FOR AN EXTENSION OF TIME
       Defendants respectfully move this Court for an extension of time in which to
file its Response to Plaintiffs' Supplemental Brief on Estoppel.
       1.      On April 4, 20t9, the Court entered an Order directing the parties to
submit supplemental briefing on the issue of estoppel.
       2.      The Order provid.ed defendants until May 16,          2llg   (21 days from the

date Plaintiffs fiIed their brief) to file its Response.

       3.      The government requires additional time for review and preparation of

its response which must be coordinated among government agencies and components.
       4.      Defendants respectfully request an additional seven (7) days, or until
j|i/ay 23,2019, to file their Response.

       5.      In accordance with Local Rule 7.1, undersigned counsel certifres that he
contacted plaintiffs counsel, Michael Henry, and that Mr. Henry has no objection to

this extension.
      Case 2:18-cv-01889-MMB Document 23 Filed 05/15/19 Page 3 of 4




                                  RespectfuIly submitted,
                                  WILLIAM M. McSWAIN
                                  United States Attomey


                                 /s/Anthony St. Joseph
                                 ANTHONY ST. JOSEPH
                                 Assistant United States Attorney
                                 615 Chestnut Street, Suite 1250
                                 Philadelphia, PA 19106
                                 Tel: 215-861-8267
                                 Fa,x: 215-861-8618
                                 Anthony. stj oseph@usdoj. gov


Dated: May 15, zOLg




                                    2
       Case 2:18-cv-01889-MMB Document 23 Filed 05/15/19 Page 4 of 4




                             CEBTIFICATE OF SERVTCE

      I certifr that   on this day, the foregoing Defendants'Unopposed Motion for an

Extension of Time was filed electronically and is available for viewing and
downloading from the court's ECF system, and a copy was forward.ed by first class

U.S. mail, postage pre-paid, to:


                            Michael S. Henry
                            SalamanAlenry, PC
                            100 S. Broad Street,
                            Suite 650
                            Philadelphia, PA 19110

                            Counsel for   Plaintiff



                                           /s/ Anthonv St. Josenh
                                           Anthony St. Joseph
                                           Assistant United States Attorney
Dated: May 15. zDtg
